Citation Nr: 0119869	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  99-17 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active naval service from July 1988 to July 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Roanoke Regional Office (RO) which 
denied service connection for low back pain and granted 
service connection for hemorrhoids, and rated it zero percent 
disabling.  

By July 2000 rating decision, the RO increased his rating for 
service-connected hemorrhoids to 10 percent.  By written 
statement in September 2000, he withdrew his appeal with 
respect to an increased rating for hemorrhoids.  Hence, that 
issue is no longer before the Board.  38 C.F.R. § 20.204 
(2000).  

In June 2001, the veteran submitted a written statement 
waiving initial RO consideration of new evidence he 
apparently planned to submit to the undersigned at his 
hearing in Washington, DC.  38 C.F.R. §§ 19.37(b), 20.1304(c) 
(2001).  However, that new evidence is not present in the 
claims file.  The Board notes that the additional medical 
evidence was read into the record at his June 2001 hearing.  
Thus, the veteran is not prejudiced by the absence of the 
actual medical reports from the claims file, and the Board 
can review this matter without remanding it to the RO for 
further action.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 


FINDING OF FACT

The available evidence is at least in relative equipoise as 
to whether the veteran's currently-diagnosed low back 
disability had its onset during his active naval service.  





CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his low back disability was incurred in active naval service.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The April 1988 pre-service medical examination report is 
silent with respect to any mention of low back or spinal 
disability.  The corresponding report of medical history did 
not indicate any low back abnormality.

Service medical records dated in September 1991 indicated 
that he complained of mid back pain that began while he was 
"working lines."  Apparently, the pain was located in the 
middle of the left side of the back, near the shoulder blade.  
There was no edema, swelling, or pain on palpation, although 
there was pain on range of motion.  He was diagnosed with 
muscle strain.  

The May 1992 service discharge examination report is silent 
relative to complaints of low back pain.  However, the June 
1992 report of medical history completed by the veteran 
himself indicated that he suffered from recurrent back pain.  

In September 1992, shortly after his service separation, he 
was treated for low back pain.  Treatment notes reflect 
tenderness and painful forward flexion, but no muscle spasms.

An October 1992 medical examination report, presumably 
conducted for reserve purposes, made no mention of low back 
pain, and the corresponding report of medical history did not 
indicate any recurrent back pain.  

On April 1998 VA medical examination, he reported injuring 
his low back in service in approximately 1989 following heavy 
lifting.  He stated that he suffered low back related 
symptoms since that time.  He reported pain, stiffness, and 
lack of endurance, and daily flare-ups lasting between two 
and 12 hours.  He described the pain as a 10 on a scale of 
one to 10.  He stated that he used muscle relaxants.  He did 
not lose time from work, but reported having to lie down on 
occasion in order to relax his low back muscles.  On 
objective examination, the examiner noted pain at the 
extremes of range of motion without spasm or weakness.  X-ray 
study of the lumbosacral spine revealed a wedge fracture at 
T-12 and L-1.  The diagnosis was low back pain with some 
degenerative changes.  

In June 2001, he appeared at a hearing before the undersigned 
and provided sworn testimony that he suffered three back 
injuries during service and that he sought treatment on 
several occasions thereafter.  The first incident occurred in 
1989 while moving a refrigerator.  Then, in September 1991 he 
sustained a second back injury.  He did not recall the date 
of the last injury, but he stated that he fainted while 
giving blood and awoke in a stretcher wearing a neck brace.  
He stated that when he complained of back pain in service, he 
was treated with analgesics.  He testified that he had not 
suffered a low back injury or experience low back pain prior 
to service and that since service he has not been able to run 
or perform heavy lifting.  He stated that a magnetic 
resonance imaging (MRI) was accomplished in November 2000.  
The associated report, which was read into the record, 
indicated a diagnosis of discogenic pain syndrome.  

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

A veteran who served during a period of war, or a veteran 
with peacetime service after December 31, 1946, is presumed 
to have been in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service will rebut the presumption.  38 U.S.C.A. §§ 
1111, 1137; 38 C.F.R. § 3.304(b) (2001).  The burden of proof 
is on the government to rebut the presumption of sound 
condition on induction by showing that the disorder existed 
prior to service, and if the government meets this 
requirement, by showing that the condition was not aggravated 
in service.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires "current symptomatology" at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 as requiring the existence 
of a present disability for VA compensation purposes).  See 
also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (there 
is no basis for the granting of service connection for a neck 
disability absent medical evidence that the veteran presently 
has a chronic neck disability which had its onset or is 
otherwise related to service); Wamhoff v. Brown, 
8 Vet. App. 517 (1996) (it is well settled that there must be 
evidence of present disability for service connection to be 
awarded); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  Absent proof of present 
disability there can be no valid claim); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2001).  Under that provision, a veteran is 
entitled to the benefit of doubt when there is an approximate 
balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102 (2001).  When the evidence of record is in 
relative equipoise, the veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App.49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

As no mention of a low back disability was made on pre-
service entrance examination, the veteran is presumed to have 
entered service in sound condition.  38 C.F.R. § 3.304(b).  

Service medical records indicate one complaint of a back 
injury, and he testified under oath to two other such in-
service incidents.  On discharge, he indicated he experienced 
recurrent back pain, although the actual discharge 
examination report was silent as to any abnormal finding 
involving the back.  Also, shortly after discharge, in 
September 1992, he was treated for low back pain.  At the 
hearing, he testified that he has suffered back pain since 
service, and the April 1998 VA medical examination report 
reflected a diagnosis of a wedge fracture at the level of T12 
and L1 with degenerative changes.  In November 2000, pursuant 
to a MRI, he was diagnosed with discogenic pain syndrome.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In this 
instance, service connection is warranted as all of the 
evidence points to multiple back injuries in service, 
treatment shortly after service, and present diagnoses of 
discogenic pain syndrome, degenerative changes, and a wedge 
fracture at T12 and L1.  Further, the record is silent with 
respect to any post-service low back injury.  As the evidence 
indicates that his low back disability began in service, 
service connection may be granted.  Id.

In any event, when the evidence is in relative equipoise, the 
veteran must prevail.  38 U.S.C.A. § 5107; 3.102; Gilbert, 
supra.  In this case, the evidence is at least in relative 
equipoise with respect to the etiology of his current low 
back disability.  There is definite evidence of in-service 
back injuries and no evidence in contradiction.  As well, 
there is no evidence of a post-service injury to the low 
back.  Hence the evidence of record is at least in relative 
equipoise with respect to the issue of service connection for 
a low back disability.  Thus, he must prevail.  Id.  

The Board notes that he denied recurrent back pain on October 
1992 report of medical history.  However such evidence is 
insufficient, in and of itself, to shift the balance of 
evidence.  If service connection were to be denied, the 
preponderance of the evidence would have had to weigh against 
the veteran.  See Alemany, supra.  As the October 1992 report 
was the only instance where he denied low back pain after 
service, it is insufficient to overcome the rest of the 
evidence indicating recurrent low back pain following 
service.  Id.


ORDER

Service connection for a low back disability is granted.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

